Title: From John Adams to Edmé Jacques Genet, 14 February 1779
From: Adams, John
To: Genet, Edmé Jacques


     
      
       ca. 14 Feb. 1779
       
      
     
     I have the Honour to transmit you, three Letters, received by the Marquiss de la Fayette. I send you the Letters from Mr. Adams and Mr. Lee that you may know their Sentiments. All that is said of Mr. me, in both these Letters I hope you will omit. They are only Compliments, and I fancy Mistakes. What is said also, of General Sullivan in Mr. Adams’s Letter should also be omitted. And what is said in Mr. Lees Letter concerning our Currency, ought to be omitted also. With great Respect,
     
      John Adams
     
     
      You will be so good as to return these Letters, when you have made your Use of them.
     
    